Title: From George Washington to William Heath, 27 April 1781
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters New Windsor April 27th 1781
                        
                        The Quarter Master informs that  Teams with flour will probably be at New Windsor by tomorrow night, and
                            suggests whether it will not be adviseable to have flat-bottomed Boats ready for the transportation of it; as sail Boats
                            may be delayed by the adversity of Wind or Tide.
                        The Commissary of Prisoners reports that there are several Prisoners of War, sent on as recruits from the
                            State of Massachusetts. I had flattered myself this intollerable imposition had been sufficiently guarded against—but
                            since it has happened again, we must prevent the evil from proceeding any farther by confining those who are evidently
                            under this description, untill they can be delivered over to the Commissary of Prisoners, or otherwise properly disposed
                            of—And I must request you, as being the first Officer of that State, to have the names of these men, and the Towns
                            & Classes by which they were procured, immediately returned to the State. And that the
                            most effectual measures may be suggested and enforced for supplying the deficiency of men, which will be occasioned by
                            this measure.
                        Colonel Tupper is to releive Colonel Vose immediately, of which you will be pleased to advice the
                            Former—Colo. Tupper will call at Head Quarters previous to his departure. No other Field Officer with the Light Corps is
                            to be relieved at present. I am Dear Sir With great regard Your Most Obed. Servant

                        
                             Go: Washington
                        
                    